Citation Nr: 0024440	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral mild venous 
insufficiency of the lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
January 1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for lower leg problems, claimed as 
calf problems.  


FINDING OF FACT

The medical evidence does not include a nexus opinion that 
relates a current disability of the lower extremities to 
active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
mild venous insufficiency of the lower extremities is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The enlistment report of medical history and lay statements 
from the veteran and his brother alleged that he regularly 
played tennis, lifted weights, and rode his bicycle prior to 
service because he had no leg cramps then.  The veteran's 
August 1996 application, lay statements, September 1998 
testimony, and reports to examiners alleged that his calf 
pain and leg cramps began in service because he endured cold 
weather following injuries to his legs during forced running 
exercises.  

In this case, the claim of entitlement to service connection 
for bilateral mild venous insufficiency of the lower 
extremities is not well grounded.  The Court of Appeals for 
Veterans Claims (Court) has held that a well-grounded claim 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The veteran met the first requirement for a well grounded 
claim because the medical evidence included a diagnosis of a 
current disability of the lower extremities.  The November 
1996 VA examiner noted bilateral calf pain secondary to mild 
venous insufficiency of both lower extremities.  

Although the medical evidence did not show an in-service 
diagnosis or treatment for venous insufficiency of the lower 
extremities, the veteran met the second requirement for a 
well grounded claim.  For the limited purpose of determining 
well groundedness, service medical records showed treatment 
of the lower extremities.  The veteran received a treatment 
of heat and elevation in March 1964 because his legs were red 
secondary to pulled tendons and hamstrings, and he received a 
treatment with an Ace bandage in March 1966 because he 
sprained his right knee.  Although he denied a history of leg 
cramps at enlistment, he reported having leg cramps in 
September 1965 and December 1966, and the December 1966 
examiner noted rare mild nocturnal leg cramps at the 
separation examination.  

The claim is not well grounded because the medical evidence 
did not include a nexus opinion relating a current disability 
of the lower extremities to active service.  Instead, in July 
1996, the veteran's private examiner noted a 20-year history 
of leg cramps and stated that the cause of the calf cramps 
was unclear.  The VA examiner in November 1996 only recorded 
a history of complaints beginning in service but did not 
relate the diagnosis of mild venous insufficiency to service; 
it was specifically noted that the diagnosis was for the 
symptoms "at this time."  Although the veteran and his 
brother alleged that his current leg cramps started in 
service, they are lay persons who are not competent to 
diagnose the cause of a disability.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the claim of entitlement to service connection 
for bilateral mild venous insufficiency of the lower 
extremities is not well grounded.  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for bilateral mild venous 
insufficiency of the lower extremities is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

